DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferer (4317000) in view of Chicken et al. (4830459) OR Lund (2012/0234596).
 	Ferer discloses a cable comprising a cable core (12) surrounded by armoring (16/24), wherein the armoring is surrounded by an outer jacket (30), wherein the cable core comprises at least one cable (13), wherein the armoring comprises synthetic stiff ropes (16/24) arranged in at least two helical layers around the cable core and interstices between the stiff ropes are filled with a high viscous filler (col. 2, lines 51-57, strands 16…being impregnated and col. 3, line 9, strands 24 are, like the strands 16) (re claim 1).  Ferer also discloses that each stiff rope is made of yarn comprising 100% filaments that have an axial elastic modulus of above 160 GPa, measured according to ASTM D3379.  In other words, as disclosed and claimed by the applicant, the stiff ropes are made of yarn that is prepared of filaments of aramid.  Likewise, ropes 16 of Ferer are made of yarn which is formed of KEVLAR (aramid) fibers (col. 2, lines 51-54) (re claims 2-4, 16-21, 23, and 26-28).
 	Ferer does not disclose the high viscous filler having an apparent viscosity of more than 100 Pas at 35ºC, measured according to ASTM D 3236 (re claim 1); the high viscous filler is temperature stable up to at least 100 °C such that the high viscous filler has an apparent viscosity at 100 °C of more than 100 Pas, measured according to ASTM D3236 (re claim 5); the high viscous filler comprising a solvent combined with a blend of polyolefin, rubbers and additives (re claim 6); the high viscous filler has an apparent viscosity of more than 500 Pas at 35 °C, measured according to ASTM D3236 (re claim 14); the high viscous filler has an
apparent viscosity of more than 1000 Pas at 35 °C, measured according to
ASTM D3236 (re claim 15); and the high viscous filler is temperature stable up to at least 100 °C such that the high viscous filler has an apparent viscosity at 100 °C of more than 200 Pas, measured according to ASTM D3236 (re claim 22).
 	Applicant's specification, page 5, lines 16-21, discloses such high viscous filler including Solarite and Rheogel.  Chicken et al. discloses a cable comprising a high viscous filler (Rheogel, col. 5, lines 19-21) and Lund discloses a cable comprising a high viscous filler (Solarite, [0032]).  It would have been obvious to one skilled in the art to use the high viscous filler as taught by Chicken et al. OR by Lund for the filler of Ferer since the filler taught by Chicken et al. OR Lund provides a water blocking means in the cable.  It is noted that since the modified cable of Ferer comprises structure and material as claimed, it can be a deep sea cable and the at least one cable can be at least one power cable.
 	Re claims 7-9, modified cable of Ferer also discloses the cable core (12) comprising a core jacket (14) surrounding the power cable (13) which comprises a conductor and a conductor insulation (13 being an insulated conductors).  However, Ferer does not disclose the power cable comprising a central core of polyethylene; the conductor comprising copper; and interstices in the power cable comprising the same high viscous filler.  Lund discloses a cable (100) comprising a copper conductor (30); a core of polyethylene (110); and the interstices in the cable being filled with a high viscous filler ([0032]).  It would have been obvious to one skilled in the art to replace the conductor of the power cable (13) of Ferer with copper-conductor/polymer-core/high viscous filler as taught by Lund to provide the power cable with enhanced strain characteristic as taught by Lund ([0032]).  It is noted that the filler in the modified power cable (13) of Ferer is the same as the filler in the armoring interstices.
 	Re claims 10, 13, and 24-25, since the modified power cable and cable core of Ferer comprise structure and material as claimed, both would have an elasticity measured as strain to yield of at least 1.0 %.
 	Re claim 11, Ferer discloses the cable core (12) comprising power cables (13), alternatively a fiber-optic bundle (col. 2, lines 39-40), but not both.  However, it would have been obvious to one skilled in the art to modify the cable core of Ferer to comprise both power cable and optical cable to provide a composite cable for different transmission purposes since a composite cable comprising both power cable and optical cable is known in the art.
 	Re claim 12, Ferer discloses the cable core (12) comprising a core jacket (14) and interstices inside the core jacket, but does not disclose high viscous filler provided in the interstices inside the core jacket.  However, it would have been obvious to one skilled in the art to provide the high viscous filler taught by Chicken et al. OR Lund in the interstices inside the core jacket of Ferer since it is taught by Ferer that filler, as used in the armoring interstices, would improve the durability of the armoring under flexing condition and is taught by Chicken OR Lund that such high viscous filler provides a water blocking means in the cable.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferer in view of Birkeland et al. (6714709) and Chicken et al. OR Lund.
 	As stated in the above Ferer discloses the invention substantially as claimed including interstices between the ropes being filled with a filler (re claims 1-4, 16-21, 23, and 26-28).  However, if the applicant were traversed such rejection, the following rejection would be applied.
 	Ferer does not disclose interstices between the ropes being filled with a high viscous filler (re claim 1).  Birkeland et al. discloses a submarine cable comprising an armor comprised of a plurality of elements (10, 12) arranged in at least two layers around a cable core, wherein the interstices between the elements are filled with a high viscous filler (11, col. 4, lines 26-32).  It would have been obvious to one skilled in the art to fill the interstices between the ropes of Ferer with a high viscous filler taught by Birkeland et al. to support the ropes therein.
 	Ferer and Birkeland et al. do not disclose that the high viscous filler has an apparent viscosity of more than 100 Pas at 35ºC, measured according to ASTM D 3236 (re claim 1); the high viscous filler is temperature stable up to at least 100 °C such that the high viscous filler has an apparent viscosity at 100 °C of more than 100 Pas, measured according to ASTM D3236 (re claim 5); the high viscous filler comprising a solvent combined with a blend of polyolefin, rubbers and additives (re claim 6); the high viscous filler has an apparent viscosity of more than 500 Pas at 35 °C, measured according to ASTM D3236 (re claim 14); the high viscous filler has an apparent viscosity of more than 1000 Pas at 35 °C, measured according to ASTM D3236 (re claim 15); and the high viscous filler is temperature stable up to at least 100 °C such that the high viscous filler has an apparent viscosity at 100 °C of more than 200 Pas, measured according to ASTM D3236 (re claim 22).
 	Applicant's specification, page 5, lines 16-21, discloses such high viscous filler including Solarite and Rheogel.  Chicken et al. discloses a cable comprising a high viscous filler (Rheogel, col. 5, lines 19-21) and Lund discloses a cable comprising a high viscous filler (Solarite, [0032]).  It would have been obvious to one skilled in the art to use the high viscous filler as taught by Chicken et al. OR Lund for the filler (of Birkeland) in the modified cable of Ferer since the filler taught by Chicken et al. OR Lund provides a water blocking means in the cable.  In addition, it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	It is noted that since the modified cable of Ferer comprises structure and material as claimed, it can be a deep sea cable and the at least one cable can be at least one power cable.
 	Re claims 7-9, modified cable of Ferer also discloses the cable core (12) comprising a core jacket (14) surrounding the power cable (13) which comprises a conductor and a conductor insulation (13 being an insulated conductors).  However, Ferer does not disclose the power cable comprising a central core of polyethylene; the conductor comprising copper; and interstices in the power cable comprising the same high viscous filler.  Lund discloses a cable (100) comprising a copper conductor (30); a core of polyethylene (110); and the interstices in the cable being filled with a high viscous filler ([0032]).  It would have been obvious to one skilled in the art to replace the conductor of the power cable (13) of Ferer with copper-conductor/polymer-core/high viscous filler as taught by Lund to provide the power cable with enhanced strain characteristic as taught by Lund ([0032]).  It is noted that the filler in the modified power cable (13) of Ferer is the same as the filler in the armoring interstices.
 	Re claims 10, 13, and 24-25, since the modified power cable and cable core of Ferer comprise structure and material as claimed, both would have an elasticity measured as strain to yield of at least 1.0 %.
 	Re claim 11, Ferer discloses the cable core (12) comprising power cables (13), alternatively a fiber-optic bundle (col. 2, lines 39-40), but not both.  However, it would have been obvious to one skilled in the art to modify the cable core of Ferer to comprise both power cable and optical cable to provide a composite cable for different transmission purposes since a composite cable comprising both power cable and optical cable is known in the art.
 	Re claim 12, Ferer discloses the cable core (12) comprising a core jacket (14) and interstices inside the core jacket, but does not disclose high viscous filler provided in the interstices inside the core jacket.  However, it would have been obvious to one skilled in the art to provide the high viscous filler taught by Chicken et al. OR Lund in the interstices inside the core jacket of Ferer since it is taught by Ferer that filler, as used in the armoring interstices, would improve the durability of the armoring under flexing condition and is taught by Chicken OR Lund that such high viscous filler provides a water blocking means in the cable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841